443 F.2d 73
Ray B. HUTCHESON and Sam A. Dryden, Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1226 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 15, 1971.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Chief Judge.
Ray B. Hutcheson, pro se.
Sam A. Dryden, pro se.
Ira De Ment, U. S. Atty., David B. Byrne, Jr., Asst. U. S. Atty., Montgomery, Ala., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966